Effective January 1, 2012, the third and fourth paragraphs in the sub-section entitled “Investment Adviser” beneath the main heading "Management of the Fund" are replaced with the following paragraph: The management fee set forth in the fund’s Investment Advisory Agreement is 0.75% of the fund’s average daily net assets annually up to $300 million; 0.675% of the fund’s average daily net assets annually in excess of $300 million and up to $1 billion; and 0.60% of the fund’s average daily net assets annually in excess of $1 billion. Effective January 1, 2012, the following sentence at the end of the fifth paragraph in the sub-section entitled “Investment Adviser” beneath the main heading "Management of the Fund" is deleted: In addition, MFS has agreed in writing to bear the fund’s expenses, excluding interest, taxes, brokerage commissions, and extraordinary expenses, such that “Total Annual Fund Operating Expenses” do not exceed 1.25% of the fund's average daily net assets annually for Service Class shares of the fund. This written agreement will continue until modified by a vote of the fund's shareholders. This expense limitation is expected to continue indefinitely.
